     Case 6:21-cv-06093-SOH Document 6           Filed 08/10/21 Page 1 of 1 PageID #: 18




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


PHILLIP JAY STERLING, JR.                                                         PETITIONER


v.                                   Case No. 6:21-cv-6093


SHERIFF TRAVIS HILL,
Pike County Jail                                                                RESPONDENT


                                            ORDER

         Before the Court is the Report and Recommendation filed July 23, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

4. Judge Bryant recommends that Petitioner Phillip Jay Sterling, Jr.’s complaint be dismissed for

failure to prosecute this action. No party has filed objections to the Report and Recommendation,

and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the

Report and Recommendation in toto.         Accordingly, Plaintiff’s complaint is DISMISSED

WITHOUT PREJUDICE.

         IT IS SO ORDERED, this 10th day of August, 2021.


                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
